Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 1/18/2022.
Claims 1 and 32-47 are allowed in this Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim: Please cancel  one of duplicated claim 32, add claim 47, and amend claims 38 and 41 as followed:
Please cancel claim 32 as follow:
32. (Cancel) The method of claim 1 wherein producing analysis results further comprises analyzing metadata related to data sets stored in the plurality of data servers and accessed by the application.
Please add claim 47 as follow:
47. (New) The method of claim 1 wherein producing analysis results further
comprises analyzing metadata related to data sets stored in the plurality of data servers and
accessed by the application.
Please amend claims 38 and 41 as follows:
37 wherein the code is further executable by the data processing system to perform:
calculating a second efficiency score for a second data distribution policy and presenting the second efficiency score to the user.
41. (Currently Amend) The method of claim 1 [[fwherein]] wherein the code is further executable by the data processing system to perform:
selectively replacing and obfuscating entries in the collected statements to produce normalized aggregated statements, wherein the information analyzed to produce analysis results includes the normalized aggregated statements.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168